Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-18 are currently pending in the instant application. Claims 1-18 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/JP2018/007253, filed on February 27, 2018 and claims benefit of Foreign Application JAPAN 2017-036468, filed on February 28, 2017. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 23, 2019 and April 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -





Claims 1 -18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taggi, et al. (WO 2014/066120 A1). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    280
    658
    media_image1.png
    Greyscale

 The Taggi, et al. reference teaches composition comprising tolprocarb, pyroquilon, tricyclazole or fthalide as an active ingredient in Table B1 for component b on pages 83, 91, 92 and 90, respectively and the use of these compositions for treating plant diseases caused by fungal plant pathogens, for example) (see pages 72, 76, 77 and 80, for examples) .  The prior art reference also teaches that the composition can be used to treat bacteria such as Erinia amylovora, Xanthomaonas campestris, Pseudomonas syringae and other related species (see page 61, lines 4-6).   This species of composition anticipates the genus composition of the instant invention, wherein the composition is as defined above.  



IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626